        CASE 0:21-cv-00227-DWF-LIB Doc. 26-1 Filed 04/19/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA


Christian Labor Association; Kaski Inc.;       )
Nordic Group Inc.; Roen Salvage Co.; Luke Krhin;
                                               )
Shawn Kunnari; and Dylan Smith,                )
                                               )
                     Plaintiffs,               )
                                               )                 0:21-cv-00227-DWF-LIB
              v.                               )
                                               )                LR 7.1 CERTIFICATE
City of Duluth; City of Cloquet; City of       )                 OF COMPLIANCE
Two Harbors; Western Lake Superior Sanitary    )
District; and Duluth Building and Construction )
Trades Council,                                )
                                               )
                     Defendants.               )
____________________________________________ )


       I, Victoria L. Bor, hereby certify that the Memorandum of Law in Support of

Defendants’ Joint Motion to Dismiss complies with Local Rule 7.1(f).

       I further certify that in preparation of the Memorandum of Law, I used the

following word processing program and version: Microsoft 365 Apps for Business, and

that this word processing version has been applied specifically to all text, including

headings, footnotes and quotations in the following word count.

       I further certify that the Memorandum of Law contains 10,093 words.



Date: April 19, 2021
CASE 0:21-cv-00227-DWF-LIB Doc. 26-1 Filed 04/19/21 Page 2 of 2




                            /s/ Victoria L. Bor
                            Victoria L. Bor (D.C. #288852)
                            Sherman Dunn, P.C.
                            900 Seventh Street, N.W. Suite 1000
                            Washington, D.C. 20001
                            202/785-9300
                            bor@shermandunn.com

                            Attorney for Duluth Building & Construction
                            Trades Council
